RECOMMENDED FOR FULL-TEXT PUBLICATION
            Pursuant to Sixth Circuit Rule 206            2    Fields Excavating v. Sec’y of Labor          No. 03-3769
    ELECTRONIC CITATION: 2004 FED App. 0305P (6th Cir.)
                File Name: 04a0305p.06                    Washington, D.C., for Respondent. ON BRIEF: Douglas J.
                                                          Segerman, James S. Savage III, McFADDEN, WINNER &
                                                          SAVAGE, Columbus, Ohio, for Petitioner. Charles F. James,
UNITED STATES COURT OF APPEALS                            Ann Rosenthal, UNITED STATES DEPARTMENT OF
                                                          LABOR, Washington, D.C., for Respondent.
              FOR THE SIXTH CIRCUIT
                _________________                                             _________________

 FIELDS EXCAVATING , INC.,     X                                                  OPINION
         Petitioner-Appellant, -                                              _________________
                                -
                                -      No. 03-3769          ROGERS, Circuit Judge. Fields Excavating, Inc. (“Fields”)
           v.                   -                         petitioned for review of a final order of the Occupational
                                 >                        Safety and Health Review Commission (the “OSHRC”)
                                ,                         affirming two citations for willful violations of the excavation
 SECRETA RY OF LABOR,           -
 OCCUPATIONAL SAFETY AND                                  safety standard set forth at 29 C.F.R. § 1926.652. Because
                                -                         the findings of the Administrative Law Judge (“ALJ”) in
 HEALTH REVIEW                  -                         upholding the citations were supported by substantial
 COMMISSION ,                   -                         evidence, we deny Fields’ petition for review.
         Respondent-Appellee.  N
                                                             Fields was issued two citations for failing to comply with
                                                          the safety requirements for trench excavations. The first
                                                          citation was issued after Occupational Safety and Health
        On Appeal from the Occupational Safety            Administration (“OSHA”) representatives inspected a Fields
           and Health Review Commission.                  worksite at Havener Road in South Webster, Ohio, and found
               Nos. 01-0447; 01-0975.                     that Fields failed to slope the trench properly as required by
                                                          OSHA regulations. The second citation was issued after
                Argued: August 13, 2004                   OSHA representatives inspected a Fields worksite in Xenia,
                                                          Ohio, and found Fields employees working in a trench
         Decided and Filed: September 9, 2004             without the equipment necessary to protect workers in the
                                                          event of a cave-in. In both cases, the violations were
Before: KEITH, MARTIN, and ROGERS, Circuit Judges.        considered willful.
                  _________________                         Fields contested the citations and a hearing on both matters
                                                          was held before an ALJ. The ALJ affirmed both citations and
                       COUNSEL                            assessed penalties. The ALJ’s decision became the final
                                                          decision of the OSHRC when the OSHRC denied Fields’
ARGUED: Douglas J. Segerman, McFADDEN, WINNER             petition for review. Fields then appealed to this court for
& SAVAGE, Columbus, Ohio, for Petitioner. Charles F.      review of the OSHRC final order. Fields challenges the
James, UNITED STATES DEPARTMENT OF LABOR,

                            1
No. 03-3769         Fields Excavating v. Sec’y of Labor        3

ALJ’s determinations that the Havener Road site was
inadequately sloped, that both violations were willful, and
that the violation at the Xenia Road site was not caused by
unforeseeable employee misconduct.
  In reviewing decisions of the OSHRC, the court will
uphold the OSHRC’s findings of fact so long as they are
supported by substantial evidence. See 29 U.S.C. § 660(a);
CMC Elec., Inc. v. OSHA, 221 F.3d 861, 865 (6th Cir. 2000).
  Substantial evidence is such relevant evidence as a
  reasonable mind might accept as adequate to support a
  conclusion. The substantial evidence test protects both
  the factual findings and the inferences derived from
  them, and if the findings and inferences are reasonable on
  the record, they must be affirmed even if this court could
  justifiably reach a different result de novo.
Nat’l Eng’g & Contracting Co. v. Herman, 181 F.3d 715,
721 (6th Cir. 1999) (internal quotations omitted).
   Having had the benefit of oral argument and having studied
the record on the petition for review, the briefs of the parties,
and the applicable law, we are persuaded that the decision of
the OSHRC was supported by substantial evidence. The
Decision and Order of the ALJ demonstrates the presence of
substantial evidence in the record to support each of the
citations, and adequately refutes the arguments made in the
petition for review. See Fields Excavating, Inc., 20 O.S.H.
Cas. (BNA) 1203, 2003 OSAHRC LEXIS 31 (2003). The
issuance of a further detailed written opinion by this court
would therefore be largely duplicative and serve no useful
purpose. Accordingly, we DENY the petition for review
based upon the reasoning set out in the Decision and Order of
the ALJ.